OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed, with costs.
It cannot be said on the record before us, in view of the then pending litigation, that the Appellate Division erred, as a matter of law, in holding that respondent had a reasonable basis in law for withholding the requested materials. Accordingly, the denial of petitioner’s request for attorneys’ fees cannot be disturbed by this court.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, affirmed, with costs, in a memorandum.